Citation Nr: 1726290	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of an in-service snake bite of the left hand, and if so, whether service connection is warranted. 

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals from March 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Agency of Original Jurisdiction (AOJ) certified the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a snake bite of the left hand, and service connection for nerve and muscle damage of the right arm, as two separate issues.  However, as explained in the decision below, the Veteran's main contention has been that he has nerve and muscle damage of the upper extremities as a result of an in-service snake bite of the left hand.  Therefore, the Board has combines these issues into a single issue because the claim to reopen the claim for service connection for residuals of a snake bite encompasses the claim for nerve and muscle damage of the right arm.  


FINDINGS OF FACT

1.  In an August 1969 decision, of which the Veteran was notified in August 1969, the RO denied entitlement to service connection for residuals of a snake bite and the decision was not appealed nor was new and material evidence submitted during the appeal period.

2.  Evidence received since the time of the final August 1969 RO decision is not new and material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection residuals of a snake bite.

3.  The Veteran's bilateral hearing loss has manifested by no more than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The August 1969 RO decision is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a snake bite is not new and material, and therefore the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the December 2016 Appellate Brief, the Veteran's representative argued that VA failed to schedule the Veteran for a VA examination as to the etiology of any current muscle tissue and nerve damage of the upper extremities, as it could possibly be related to the residuals of the venomous snake bite the Veteran suffered during active duty.  However, as explained in the below decision, new and material evidence in support of the claim has not been presented or secured.  Under these circumstances, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

The RO denied the Veteran's claim for service connection for residuals of a snake bite in an August 1969 rating decision, finding insufficient evidence to establish that the Veteran had any residuals of his in-service snake bite.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the August 1969 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1969); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's service treatment records reflect that he was treated for a snake bite on his left hand in July 1967 while on active duty.  The Veteran's claim for service connection was denied by the RO in August 1969 because the evidence did not show a current disability at the time that was linked to military service.  Evidence of record at the time of the rating decision included service treatment records which reflect treatment for the snake bite, and a March 1969 VA examination that did not reveal that the Veteran had any residuals of the snake bite.  The record also contains a July 1969 VA treatment record where the Veteran reported trembling of his left hand and forearm; however, no diagnosis or prognosis related to the snake bite was provided and no complaints of any disability of the right arm were noted.  No other evidence of record noted complaints or treatment of any snake bite residuals at the time.   

The Veteran sought to reopen his claim again in May 2008 and July 2009, and asserted that he has had residual nerve and muscle damage in his upper extremities since the snake bite.  As noted in the Introduction of this decision, the Board acknowledges that the AOJ certified the claim of entitlement of service connection for nerve and muscle damage as a new claim, separate from his 1969 claim for snake bite residuals.  However, as the Veteran has asserted that he has had nerve and muscle damage of the upper extremities due to his in-service snake bite, the Board finds these issues to be one in the same and combines them into a single issue as the claim to reopen the claim for service connection for residuals of a snake bite encompasses the claim for nerve and muscle damage.   

Evidence received relevant to this claim since the August 1969 rating decision includes lay statements by the Veteran and articles discussing the effects of venomous snake bites, but do not contain any indication that the Veteran has any actual diagnosed residuals from the in-service snake bite.  While a January 2008 private treatment record indicates a complaint of right hand stiffness, arthritis was noted by the attending physician.  No other private treatment records reflect treatment or complaints of an upper extremity disability.  VA treatment records dated July 2008 indicate a diagnosis of muscular dystrophy with no etiology.  Accordingly, upon review of the record, the Board finds the evidence submitted since the August 1969 rating decision is cumulative of the evidence and argument previously considered.  The basis for the prior denial was the lack of any evidence of a diagnosis of snake bite residuals, and none of the evidence received since the August 1969 rating decision addresses any such diagnosis.  As such, the evidence received since the last final decision in August 1969 does not relate to an unestablished fact necessary to substantiate the service connection claim.  Therefore, the evidence is not new and material and the claim for entitlement to service connection for residuals of a snake bite cannot be reopened.

Increased Rating

The Veteran was awarded service connection for bilateral hearing loss in a March 2009 rating decision, and was assigned a noncompensable disability rating effective May 12, 2008, the date of his initial claim.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

The record reflects that the Veteran was afforded three VA audiological examinations during the course of his claim, in December 2008, October 2009, and December 2013.    

During the December 2008 examination the Veteran reported difficulty understanding speech, an inability to monitor his own voice, and difficulty communicating at work, as well as ringing in his ears.  The results of the audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
35
45
35
LEFT
35
40
50
60
46
	
Speech recognition was 96 percent in the right ear and 94 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation.  

The Veteran underwent an audiological evaluation for hearing aids at the VA medical center the following May of 2009.  However, an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  Testing revealed speech recognition at 100 percent in the right ear and 92 percent in the left ear, and mild to moderate sensorineural hearing loss.  

Upon examination in October 2009, the Veteran reported hearing difficulty and ringing in his ears.  The results of the examination, as measured by a puretone audiometry test, were as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
45
50
41
LEFT
35
45
65
60
51

Speech recognition was 96 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation.  

Finally, upon examination again in December 2013, the Veteran reported difficulty understanding conversation.  The results of the examination, as measured by a puretone audiometry test, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
55
55
46
LEFT
35
50
65
65
54

Speech recognition was 96 percent in the right ear and 92 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation.  

Based upon the mechanical application of the audiological results to the rating criteria, at no point during the period on appeal does the Veteran's bilateral hearing loss disability warrant a compensable evaluation.  Thus, the Board finds that entitlement to a compensable rating for bilateral hearing loss is not warranted.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated he has difficulty hearing conversation, an inability to monitor his own voice, and difficulty communicating at work.  While the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann, 3 Vet. App. 345.  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss.  In addition, while the Board acknowledges the Veteran's complaints of ringing in his ears, the record reflects that the Veteran is currently also service connected for tinnitus. 

As the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence not having been submitted, the Veteran's appeal to reopen the claim for entitlement to service connection for residuals of an in-service snake bite is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


